Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4,5,8,13,14,16,19,21,23,25-29,and 36, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/14/22.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3,6,7,9-12,15,17,18,20,22,24,26,30, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, defines “a container neck” twice.  This is a double inclusion issue.  Please refer to second occurrence as “the” or “said” .
Claim 3, recites “a stopper” in line 1.  This is possibly a typo and should be – a closure-.  
Claim 7, which depends from claim 1, recites a tamper-evident member
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3,6,7,11,12,15,17,18,20,22,24,26,30, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ferrari (USPN 9,868,570).
With respect to claim 1, Ferrrari shows a container closure  (11) comprising a base part (16) and a lid part (19), the base and the lid are joined by a hinge (18), the base includes a snap bead (14) for non-removably engaging a container neck (container 10’s neck) , the lid includes a lifting member (25) for lifting the lid, the lifting member (25) comprises a retention portion (22) for engagement with a cooperating portion on a container (10) neck, the lifting member (25) can be lifted to disengage the retention portion (22) so that the lid can be opened, in which the lifting member (25) is a generally hyoid shape ( “jaw shape”, elements 37 are the sides of the jaw, 25 is the front of jaw).  
With respect to claim 2, Ferrrari shows in which the lifting member (25) comprises a generally hyoidal shape strap or depending loop (fig. 1 and 2).
With respect to claim 3, Ferrrari shows in which the lifting member (25) includes or defines a window (24) and the closure includes a tamper-evident member (23) at least part of which moves into or out of view with respect to the window (24) to indicate opening of the closure.
With respect to claim 6, Ferrrari shows in which the lifting member (25) includes or defines a window (24) and the closure includes a tamper-evident member (23), in which when the lid is initially opened the tamper-evident irreversibly (breaking of frangible bridges 27, and 23 move out of the window) moves to become visible in or through the window (24).  
With respect to claim 7, Ferrrari shows in which closure comprises a tamper-evident member (15) and the tamper-evident member (15) is formed separately from the base part (16) and the lid part (19).  

With respect to claim 11, Ferrrari shows in which the retention portion (22) includes an interior retention chin (under side of 22) for engagement with a cooperating portion on the closure (11) and/or on a container neck.  
With respect to claim 12, Ferrrari shows, in which the closure comprises a window (24) and in which at least part of the window (24) is formed as an aperture pane or a region of thinned material.  
With respect to claim 15, Ferrrari shows, in which the lid part (19) comprises a top plate (shown but not labeled) and in which the top plate is generally flat.  
With respect to claim 17, Ferrrari shows in which the lid part (19) comprises an annular plug seal (33) which depends from the top plate.  
With respect to claim 18, Ferrrari shows in which the lid part (19) comprises a sidewall (shown but not labeled) that depends from the generally flat top plate.  
With respect to claim 20, Ferrrari shows the hinge (18) is formed to provide a stable open position for the lid.(fig. 2)
With respect to claim 22, Ferrrari shows in which the closure (11) is formed in a closed position or is formed in an open position. (this is consider a product by process limitation )
With respect to claim 24, Ferrrari shows  the closure is formed as a one-piece article or is formed as a two-piece article.  (this is considered a product by process limitation )
With respect to claim 26, Ferrrari shows in which the base part (16) includes a snap bead (14) for non-removably engaging a container neck.  
With respect to claim 30, Ferrrari shows a container (10).  


Allowable Subject Matter
Claims 9,10, objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN M BRADEN whose telephone number is (571)272-8026. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Picket can be reached on 571 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN M BRADEN/Primary Examiner, Art Unit 3736